
	

115 SRES 555 ATS: Recognizing the freedom of Muslims of the United States to exercise their religion and participate in the civil systems of their country.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 555
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2018
			Ms. Klobuchar (for herself and Mr. Flake) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the freedom of Muslims of the United States to exercise their religion and participate
			 in the civil systems of their country.
	
	
 Whereas the First Amendment to the Constitution of the United States guarantees religious freedom to people of all faiths;
 Whereas article VI of the Constitution of the United States asserts that no religious test may be required for public office, ensuring that people of all faiths may serve their country;
 Whereas the United States has always valued the right of individuals to practice their faith as they please, and religious freedom is fundamental to the national character of the United States;
 Whereas people of the United States of all faiths, including Muslims, both immigrant and native-born and from a variety of races and ethnicities, have made valuable contributions to the United States throughout its history;
 Whereas more than 3,000,000 Muslims now reside in the United States; Whereas Muslims have served in the Armed Forces of the United States for generations, with more than 5,000 Muslims currently serving and many having made the ultimate sacrifice for the United States;
 Whereas Muslim scientists and researchers in the United States have helped expand the understanding of medicine, engineering, and outer space;
 Whereas Muslim inventors in the United States have made breakthroughs ranging from brain tumor treatments to the creation of the ice cream cone;
 Whereas Muslim athletes have represented the United States in the Olympics and in most professional sports leagues;
 Whereas Muslim entrepreneurs and business leaders in the United States have helped shape industries including financial services, food, transportation, cosmetics, and furniture;
 Whereas countless Muslims contribute to the economy and well-being of the United States as business owners, firefighters, police officers, physicians, laborers, service workers, and teachers; and
 Whereas Muslims have served as Members of Congress, Ambassadors of the United States, and other types of public servants: Now, therefore, be it
		
	
 That the Senate recognizes the religious freedom of Muslims of the United States and their civic contributions to the United States.
		
